       Case 2:18-cv-03623-GEKP Document 2259 Filed 11/13/20 Page 1 of 1



                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



METRO CONTAINER GROUP
             Plaintiff                                  CIVIL ACTION
         v.
                                                       No.18-3623
AC&T CO., INC., et al.,
                   Defendants


                                             ORDER

       AND NOW this          / ).~y of November, 2020, upon consideration of Plaintiffs

Unopposed Motion to Dismiss Defendants Berry Global, Inc. and Poly-Seal LLC with Prejudice

(Doc. No. 2251), it is ORDERED that the Motion to Dismiss (Doc. No. 2251) is GRANTED and

Defendants Berry Global, Inc. and Poly-Seal LLC are DISMISSED WITH PREJUDICE from

this case. Each party shall bear its own costs. 1




         As noted in Defendants Berry Global, Inc. and Poly-Seal LLC's Notice of Withdrawal (Doc. No.
2254 ), Berry Global, Inc. and Poly-Seal LLC withdrew their Motion to Dismiss (Doc. Nos. 2191 and 2192).
